DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6, 9, 11, 14 and 17-18 are rejected under 35 U.S.C. 102a1 as being anticipated by Green, US 6909309 B2.
Figs. 8 and 7 of Green disclose circuits comprising:  a first differential transistor pair (1, 2) having a first differential input, a first coupled node (at sources of 1 and 2), and a first differential output (at drains of 1 and 2); a second differential transistor pair (3, 4) having a second differential input (at gates of 3 and 4), a second coupled node (at sources of 3 and 4), and a second differential output (at drains of 3 and 4); and a third differential transistor pair (transistors that receive CK and CKB) having a third differential input (at gates to receive CK and CKB), a third coupled node (node at sources of transistors that receive CK and CKB), and a third differential output (at drains of transistors that receive CK and CKB); the third differential input being configured as a VGA differential input receiving a differential input signal (CK, .

Claims 1, 3, and 6 are rejected under 35 U.S.C. 102a1 as being anticipated by Fanous et al., US 6911865 B2.
Figs. 11 and 17 of Fanous et al. disclose circuits comprising:  a first differential transistor pair (1134, 1138) having a first differential input (at gates of 1134 and 1138), a first coupled node (n1), and a first differential output (at drains of 1134 and 1138); a second differential transistor pair (1136, 1140) having a second differential input (at gates of 1136 and 1140), a second coupled node (n2), and a second differential output (at drains of 1136 and 1140) ; and a third differential transistor pair (1130, 1132) having a third differential input (1111, 1110), a third coupled node (node at source of 1130), and a third differential output (at drains of 1130 and 1132); the third differential input being configured as a VGA differential input receiving a differential input signal (+Vin, -Vin), the third coupled node being coupled to a grounded current source (1114 or 1116 or 1108 or 1109).

3.	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 2, 7, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Green, US 6909309 B2 or over Fanous et al. in view of Bulzacchelli et al., US 9531086 B1.
Regarding claims 2 and 10, although neither Green nor Fanous et al. has the transistor pairs as bipolar junction transistors,instead they have field effect transistors, Bulzacchelli et al. has such teaching in Fig. 10, thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Bulzacchelli et al. in the circuits of Green or Fanous et al. in order to have an optimum working condition for the circuit since substitution of field effect transistor for bipolar junction transistor is well known in the art.
Regarding claims 7 and 13, although neither Green nor Fanous et al. has first and second degeneration resistors, Bulzacchelli et al. has such teaching in Fig. 10, thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply the teaching of Bulzacchelli et al. in the circuits of Green or Fanous et al. in order to meet system requirements.
Allowable Subject Matter
Claims 4, 5, 8, 12, 15, 16, 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA T NGUYEN whose telephone number is (571)272-1768. The examiner can normally be reached 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA T NGUYEN/            Primary Examiner, Art Unit 2843                                                                                                                                                                                            	February 12, 2022